                  Case 1:17-cr-00600-NRB Document 62 Filed 10/02/18 Page 1 of 1
                                    UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF NEW YORK
                                        UNITED STATES COURTHOUSE
                                             500 PEARL STREET
                                          NEW YORK, NY 10007-1312
   NAOMI REICE BUCHWALD                                                                               212-805-0194
UNITED STATES DISTRICT JUDGE




                                                         October 2, 2018

       Kristy J. Greenberg
       Assistant United States Attorney
       One Saint Andrew's Plaza
       New York, NY 10007                                             I DOCUME~T
                                                                      j ELECTRO NI CALLY FILED
       Randall W. Jackson                                              DOC#:
       Karen A. Chesley                                                                                 8____
                                                                       DATEF-IL_E_D_:~_,-0_:-j_z-+'-ll-1___ _
       Boies, Schiller & Flexner LLP
       575 Lexington Avenue
       New York, NY 10022

                       Re: United States v. William McFarland, 17 Cr. 600 (NRB)

       Dear Counsel:

              This notice is to inform you that the author of the letter in support of Mr.
       McFarland filed at Doc. 38, Ex. A, 56-57 has contacted chambers to request that the letter
       be withdrawn from consideration. The Court has granted that request.



                                                         Very truly yours,


                                                          £.__-~A£~
                                                         Naomi Reice Buchwald
                                                         United States District Judge
